     Case 4:20-cv-03047 Document 1 Filed on 08/31/20 in TXSD Page 1 of 3




                     UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

Francisco Trejo                              §
                                             §
                           Plaintiff         §
                                             §
v.                                           §   CIVIL NO.: 4:20-cv-3047
                                             §
Life Insurance Company                       §
of North America                             §
                                             §
                           Defendants        §


                               ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      NOW COMES Francisco Trejo, Plaintiff herein, complaining of Life Insurance

Company of North America, Defendant, and for cause of action would show:

1.    Plaintiff resided in Flatonia Texas, which is in the Southern District of Texas, at the

      times material to this cause of action.

2.    Defendant, Life Insurance Company of North America, (hereinafter referred to as

      (“LINA”) is an insurance corporation duly and legally formed under the laws of

      Pennsylvania, which does business in the State of Texas and may be served with

      citation herein by serving its registered agent, CT Corporation System, 1999 Bryan

      Street, Suite 900, Dallas, Texas, 75201-3136.

3.    This court has original jurisdiction of this case under 29 U.S.C. § 1132(e). Plaintiff

      brings suit under the civil enforcement provisions of the Employee Retirement

      Income Security Act of 1974 (“ERISA”), specifically including 29 U.S.C. § 1132
     Case 4:20-cv-03047 Document 1 Filed on 08/31/20 in TXSD Page 2 of 3




     (a)(1)(B). Plaintiff is a participant in or beneficiary of an employee welfare benefit

     plan, which provides benefits under an insurance policy issued by LINA.

     Plaintiff seeks to recover benefits due under the plan, to enforce his rights under

     the terms of the plan, and to clarify his rights to future benefits under the terms of

     the plan.

4.   Plaintiff further brings suit under 29 U.S.C. § 1133. After properly appealing the

     denial of benefits under the plan, LINA failed to provide Plaintiff a full and fair

     appeal.

5.   Plaintiff was employed by Dairy Farmers of America, Inc. in November 2017,

     when he became disabled. Plaintiff was subsequently found to be disabled by the

     Social Security Administration under its standards as of November 27, 2017, and

     continuously thereafter. At the time he became disabled, Plaintiff was insured

     for Long Term Disability (LTD) benefits under a policy of insurance, issued by

     LINA to Dairy Farmers of America, Inc. identified as policy number LK-963048

     and insuring Plaintiff.

6.   Plaintiff properly submitted a claim for LTD benefits to LINA, identified as claim

     number 10708080-01, which was approved and paid through September 26, 2019,

     but thereafter denied.     Plaintiff then properly appealed to the designated

     fiduciary of the plan but Plaintiff’s final appeal was denied on June 2, 2020.

7.   Plaintiff has exhausted all administrative remedies available to him under the

     plan. All conditions precedent to this cause of action have been met or have


                                           2
      Case 4:20-cv-03047 Document 1 Filed on 08/31/20 in TXSD Page 3 of 3




       occurred.

8.     The policy at issue in this case does not lawfully delegate discretionary authority

       to LINA. LINA’s benefit determinations are therefore subject to de novo review.

9.     Plaintiff is entitled to recover under the civil enforcement provisions of ERISA and

       seeks the benefits he has been denied, clarification of his right to receive future

       benefits under the policy, attorney’s fees and expenses incurred herein and other

       appropriate equitable relief.

       WHEREFORE, Plaintiff prays that Defendant be cited to appear herein and answer

and that on final hearing, he have judgment against Defendant for his damages, plus pre-

judgment and post-judgment legal interest, for costs of suit, for reasonable attorney’s fees

and expenses incurred and that Plaintiff have a clarification of his right to receive future

benefits under the Plan, to which he may show himself justly entitled under the attending

facts and circumstances.

                                          Respectfully submitted,


                                       By:       /s/ Lonnie Roach
                                                  LONNIE ROACH
                                                  Attorney-in-Charge
                                                  State Bar No. 16967600
                                                  Federal Bar No. 377174

                                                 BEMIS, ROACH & REED
                                                 4100 Duval Road, Bldg. I, Suite 200
                                                 Austin, Texas 78759
                                                 (512) 454-4000 Telephone
                                                 (512) 453-6335 Facsimile
                                                 lonnie@brrlaw.com

                                                 ATTORNEYS FOR PLAINTIFF

                                             3
